DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 85-90, 92-99, 103-105, 174-176 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 85 and 103, for a mechanical circulatory support device comprising a pump head comprising a pair of contra-rotating impellers position with a central waist section of an hourglass-shaped cage wherein an inlet section of the hourglass-shaped cage and an outlet of an outlet section of the hourglass-shaped cage are configured to accommodate varying diameters, wherein the central waist section has a constant diameter when the inlet of the hourglass-shaped cage and the outlet of the hourglass-shaped cage are secured against the inside wall, thus the inlet and the outlet accommodate blood vessels of various diameter sizes with one size of the central waist section of the hourglass-shaped cage and the pump head comprising the pair of contra-rotating impellers has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claims 85 and 103.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792